— Determination unanimously annulled on the law without costs, petition granted and matter remitted to respondent for further proceedings in accordance with the following Memorandum: In denying petitioner’s application for a pistol license, respondent failed to give him a specific reason for the denial in writing as required by Penal Law § 400.00 (4-a). "The petitioner must be given the specific reasons for the denial of the pistol license, and be given the opportunity to respond to the objections to [the] application” (Matter of Savitch v Lange, 114 AD2d 372, 373; see also, Matter of Bobrick v Leggett, 71 AD2d 869; Matter of Guida v Dier, 54 AD2d 86). Respondent’s determination is, therefore, annulled. The matter is remitted to respondent, who shall provide petitioner with the specific reasons for the denial of the pistol license and afford petitioner the opportunity to present evidence in response (see, Matter of Savitch v Lange, supra). In light of that determination, the issue of disclosure of confidential information is not ripe for determination (see, Matter of Guida v Dier, supra, at 88). (Original Proceeding Pursuant to Article 78.) Present — Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.